 

  

UNITED STATES DISTRICT COURT lok
POR THE SOUTHERN DISTRICT OF NEW YORK |

 

UNITED STATES OF AMERICA .
, 20cr, 44. (CM)
IMAAD ZUBERI

Defendant

 

 

Consent to Transfer of Case for Plea and Sentence (Rule 20)
1, Imaad Zuberi, defendant, have consented to the filing of an information in the above
designated case, I wish to plead guilty to the offense charged, to consent to the disposition of the

case In the Central District of California in which I am present, and to waive trial in the above

captioned District.

Dated: _ 7 loeb ware lie ang vlos
i LI

ag Imaad Shia ye

 

Witness: } eee 2 Mf. bar -

 

 

David Kelley, Esq.
Jeff Brown, Esq.

Approved |

   

 

 

 

. Geof’ S. Ber matt. Nicola T, Hanna
United States Attorney for the United States Attorney for the
Southern District of New York Central District of California

 
